Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-5, 8-10, 13-26 and 28-33 are all the claims for this application.
2.	Claims 6-7, 11-12 and 27 are canceled, Claims 1-5, 8-10, 13, 16-19, 21-26, 28-31 are amended and new Claims 32-33 are added in the response of 12/28/2020. Claims 32-33 are germane to the elected and examined subject matter and are joined for examination.
3.	Claims 19-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/22/17.
4.	Applicant’s election without traverse of species for: peptide of SEQ ID NO: 2 (elected) and tumor cell proliferation (non-elected) in the reply filed on 8/22/17 is acknowledged.
5.	Claims 1-5, 8-10, 13-18 and 32-33 are all the claims under examination.
6.	Applicants amendment of the claims raises new grounds for rejection. This Office Action is final.

Withdrawal of Objections
Specification
7.	The objection to the improper use of the term, e.g., “Tween-20”, which is a trade name or a mark used in commerce, is withdrawn. Applicants have amended the specification to rectify the deficiencies.
Claim Objections
8.	 The objection to Claims 1, 9, 11, 13 and 16 because of informalities is withdrawn.
a) Applicants have amended Claim 9 to recite “…has a heavy chain…”.  
b) Applicants have amended Claim 13 to recite “…said kit is a sandwich assay…”
c) Applicants have amended Claim 1 to delete the phrase, canceled Claim 11 and amended Claim 16 to recite “…from the group consisting of

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
9.	The rejection of Claims 1-5 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
a) The rejection of Claims 1-5 and 8-18 for the recitation “capable of binding” in the one instance and “specificity for an epitope” in another instance as recited in generic Claim 1 is withdrawn. The claims reciting “capable of binding” have been amended to delete the phrase.
c) The rejection of Claims 10-18 for the recitation “or intended to be immobilized to said solid support” in generic Claim 10 is withdrawn in view of Applicants amendment to delete the phrase in Claim 10. 
	d) The rejection of Claims 10-18 for the recitation “a level of cellular and/or serum TK1 material in a body sample” is withdrawn in view of Applicants amendment to replace “material” with “human TK1.” 
	e) The rejection of Claim 12 is moot for the canceled claim.
	f) The rejection of Claims 17-18 for reciting “further comprising” is withdrawn in view of Applicants deletion of the term “further.”


Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	“b)” The rejection of Claim 4 for reciting a broadening definition for the TK antigen which is required to be recognized by the antibody of Claim 1 is maintained.
Applicants have amended the claim to recite “recombinant form of human TK1” which does not address the question set forth in the previous Office Action: “It is not clear what is meant by “recombinant human TK1.” Does this reference a recombinant form of human TK1, and if so, is it the same as the serum form of human TK1 for Claim 1?” Applicants have not addressed theses question by the claim amendment.
The rejection is maintained.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
11.	The rejection of Claim 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
Applicants have amended the claims to replace the range limitation for the binding constant reading on superbinding antibodies with a range which still includes superbinding antibodies: “10-8 to 10-12”. 
Applicants allege that literal support for the range presupposes the existence of any and all antibodies known-and-yet-to-be discovered that would fall in the range.
Response to Arguments
To repeat and re-iterate, affinities for antibodies that are "superbinders" exceed Kd of M-10-11 and above. Accordingly, where any one of the claims recites or encompasses the limitation to the upper range for the Kd of the antibody, Applicants are expected to have demonstrated a reasonable number of working embodiments falling within the claimed ranges.
Applicants rely on Attorney arguments which are not substantiated by extrinsic evidence showing those ranges to exist for any antibodies of the invention and shown in the specification to place Applicants in possession of the antibodies at the time of filing. MPEP 716.01 and 2145 (The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).
The examiner's search of the specification for the limitation does not identify actual support for a genus of anti-human TK1 antibodies falling within these range limitations much less for any “serum form” of a human TK1 protein. 
	The rejection is maintained.

Written Description
12.	The rejection of Claims 1-4, 8-10, 13-18 and 32-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	Applicants allege the present U.S. patent application discloses three different species of monoclonal antibodies that bind to the serum form of human TK1 and that specifically bind to the epitope GEAVAARKLF as defined in claim 1. The present U.S. patent application, in addition, includes detailed written disclosure of how the monoclonal antibodies are produced (Example 1), screened and selected for their ability to bind to the serum form of human TK1 and the recombinant form of human TK1 (Examples 2 and 3), and characterized regarding the particular epitope in TK1 to which they bind (Example 4).
	Response to Arguments
Under the guidance from the recent spate of CAFC decisions regarding the written description requirements for a reasonable number of species for a biological agent (Ariad Pharmaceutical, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010); Centocor Ortho Biotech Inc. v, Abbott Labs. (Fed. Cir. 2011); Abbvie In.c v. Medimmune Limited (CAFC 2018), Applicants have yet to show a reasonable number of working embodiments much less claims for the CDR structures for those antibodies and which have been shown to meet the structure/functional correlation for the following properties required of the claims: binds specifically to an epitope of serum form of human TK1 comprising GEAVAARKLF (SEQ ID NO: 2) of said human TK1; further binding a recombinant form of human TK1 and to a cellular form of human TK1; further binding a peptide having amino acid sequence GQPAGPDNKENCPVPGKPGEAVAARKLFAPQ (SEQ ID NO: 1); binds the serum form of huma TK1 with a dissociation constant, Kd, of 10-8 to 10-12 M; still further binding epitopes for sequences of SEQ ID NOS: 3, 4 and 5; and much less where the antibody binds a conformation dependent epitope of human TK1.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus here as in the instant case for the “anti-human TK1 antibodies” as instantly claimed. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). 
The CAFC has spoken more recently to the need to identify both the antigen and the antibody to which it binds under the decision of Amgen v. Sanofi and Regereron. From the recent decision by the CAFC denying Amgen’s request to a rehearing, the Court conducted a review of antibody written description, with a leaning towards requiring antibody structure in claims (see Amgen vs Sanofi and Regeneron Case: 17-1480 Document: 176 Filed: 02/06/2018). In going beyond Lederman’s new human CD40R from the holding of Noelle v. Lederman, the Court has placed as much emphasis on antibody correlation of structure/function as for any antigen, new or otherwise.
p-7 “Section 112 requires a “written description of the invention,” 35 U.S.C. §112(a) (emphasis added), but the instruction envisions a patent based on a description of something that is not the invention—an antigen, rather than the antibody that is the subject of the claims. It would be like awarding a patent to an arrow—or worse yet, all arrows—based on a description of a target.”
“It is undisputed science that the chemical structure of, or binding site on, an antigen does not teach the structure of an antibody.” 
p. 9-10 “Like all patentees, Amgen can try to show on remand that its genus claims satisfy the written description requirement because they disclose either a “representative number of species falling within the scope of the genus” or “structural features common to the members of the genus.” Ariad, 598 F.3d at 1350.”
	The rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


13.	The rejection of Claim(s) 1-5, 8-10, 13-18 [and 32] under 35 U.S.C. 102(a)(1) as being anticipated by Eriksson et al. (ANTICANCER RESEARCH 28: 4009-4090 (2008), ABSTRACTS OF THE 14th INTERNATIONAL HAMBURG SYMPOSIUM ON TUMOR MARKERS, 7 - 9 December, 2008 Hamburg, Germany; Abstract #128; IDS 9/14/2018) is maintained.
	Note that instant claim 5 is not covered by this rejection.
Applicants allege In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Exparte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (emphasis in original).
Response to Arguments
While many courts have recited that inherency requires knowledge or appreciation of the inherent element, in no case does the application of the inherency doctrine actually turn on knowledge of the element. Rather, the inherency cases are all ultimately about whether the public already gets the benefit of the claimed element or invention. If the public already benefits from the invention, even if they don't know why, the invention is inherent in the prior art. If the public doesn't benefit from the invention, there is no inherency. See Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2003): “A patent is invalid for anticipation if a single prior art reference discloses each and every limitation of the claimed invention [quoting Lewmar Marine]. Moreover, a prior art reference may anticipate without disclosing a feature of the claimed invention if that missing characteristic is necessarily present, or inherent, in the single anticipating reference. [quoting Continental Can]”  “[T]his court rejects the contention that inherent anticipation requires recognition in the prior art.” 
See Novo Nordisk Pharms, Inc. v. Bio-Tech Gen. Corp., 424 F.3d 1347 (Fed. Cir. 2005) where claims were drawn to a process of producing “ripe” human growth hormone (hGH) using genetically engineered E. coli, having a 191-amino acid sequence identical to that of pituitary-purified hGH, and having the same biological activity and where a prior art reference disclosed another hGH protein derived from genetically engineered monkey kidney cells. The Fed. Cir. concluded that production of the prior art protein must necessarily have resulted in the claimed invention: tests disclosed in the reference indicated the hGH protein had the same structure and activity as pituitary-purified form. As such, the prior art hGH necessarily had the 191-amino acid sequence and the relevant biological activity. 
Applicants have not established why the XPA210-57M antibody disclosed in Eriksson would not be the same as the instant claimed antibody based on Applicants shared inventorship with the authors and inventors of the named art reference.
Applicants have not asserted why the same antibody, XPA210-57M, in a prior art reference by the same authors/inventors, would not necessarily have the same characteristics, e.g. specificity in the binding to serum, cellular and recombinant forms of human TK-1 especially those comprising the epitopes falling within the sequences of SEQ ID NOS: 1, 2, 3, 4 and 5, and of which SEQ ID NOS: 2-5 are comprised within SEQ ID NO:1 as instantly claimed.
The rejection is maintained.

	
14.	The rejection of Claim(s) 1-4, 10, and 13-14 under 35 U.S.C. 102(a)(1) as being anticipated by Hanan et al. (BMC 13:1471-2091 (Jun 28, 2012)) is maintained.
Applicants allege that the antibodies of Hanan are capable of binding to cellular form of TK1 (page 6, left column, second paragraph) but not the serum form of TK1 (page 7, left column, first and second paragraphs); This is in clear contrast to the monoclonal antibody or fragment of claim 1, which specifically binds GEAVAARKLF (SEQ ID NO: 2) of a serum form of human TK1 and is therefore capable of binding the serum form of TK1 protein in serum samples from a patient suffering from hematologic malignancies and is capable of binding to a large portion of the enzymatically active TK1 in the serum sample
	Response to Arguments
	Nowhere in the claim set is the general structure for a serum, cellular or recombinant human form of TK1 defined. Thus, the analysis that the serum form is enzymatically active is irrelevant to the argument, where the only requirement is that the antibodies bind epitopes on various forms of human TK1.
	The rejection is maintained.

15.	Claim(s) 1-4 and 9-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gasparri et al (European Journal of Cell Biology 88 (2009) 779–785); IDS 9/14/2018) is maintained.
Applicants allege Gasparri et al discloses use of two peptides, XPA161 (AYTKRLGTEKEVEVIGGADKYHS) and XPA210 (GQPAGPDNKENCPVPGKPGEAVAARKLFAPQ), from the human TK1 protein as antigens to produce anti-XPA161 and anti-XPA210 chicken polyclonal antibodies and mouse monoclonal antibodies.
Response to arguments
The variable C-terminal region (XPA210) of TK1 corresponds to the same sequence GQPAGPDNKENCPVPGKPGEAVAARKLFAPQ (SEQ ID NO: 1) as taught in the instant specification as referred to as XPA210 and as claimed by sequence. The XPA210 sequence contains the sequence GEAVAARKLF (SEQ ID NO: 2) as in instant Claims 1 and 3. The process steps of instant Claim 4 for generating monoclonal antibodies from hybridoma technology is common knowledge and as taught in the specification. MPEP 2144.03. See the Examiner’s comments set forth under the Eriksson rejection.
The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	The rejection of Claims 
	Applicants have not even responded or addressed this rejection. The rejection is maintained.
New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

17.	Claims 10, 13-18 and 32-33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Generic Claim 10 which depends from generic Claim 1 and by Applicants amendment has introduced new limitations for a kind of epitope directed to an epitope sequence of SEQ ID NO: 3, 4 and 5 and “a conformation dependent epitope of said human TK1.” These epitopes are not presented in the original or amended Claim 1, where the only epitope in Claim 1 is drawn to SEQ ID NO: 2. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
18.	No claims are allowed.
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643